Citation Nr: 1713809	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for stenosis of the middle infundibulum of the left kidney with enuresis.
 
2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a breathing problem, diagnosed as sleep apnea, as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2016, the Board remanded this appeal to schedule the Veteran for a hearing.  The requested hearing was conducted in December 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a breathing problem, diagnosed as sleep apnea, as due to exposure to asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for stenosis of the middle infundibulum of the left kidney with enuresis was last denied by the RO in a May 1970 rating decision; the Veteran did not complete a substantive appeal.

2. The evidence submitted since the May 1970 rating decision, pertinent to the claim for service connection for stenosis of the middle infundibulum of the left kidney with enuresis is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's bilateral hearing loss is not causally or etiologically due to service, nor may it be presumed to have been incurred in active service.

4.  The Veteran's tinnitus is not causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  The May 1970 rating decision that denied entitlement to service connection for stenosis of the middle infundibulum of the left kidney with enuresis is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2016). 

2.  The evidence received since the May 1970 rating decision is not new and material, and the Veteran's claim for service connection for stenosis of the middle infundibulum of the left kidney with enuresis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

3.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.385 (2016).

4.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).





	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2010 that fully addressed the entire notice element, and was sent prior to the initial decision. The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. The content of this notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records, post-service treatment records, and has afforded the Veteran VA examinations.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in December 2016. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing. Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Stenosis of the Middle Infundibulum of the Left Kidney with Enuresis

The Veteran seeks to reopen his claim for entitlement to service connection for stenosis of the middle infundibulum of the left kidney with enuresis.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App 273, 283 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record with respect to this claim reflects that a claim for service connection for stenosis of the middle infundibulum of the left kidney with enuresis was last denied in a rating decision of May 1970.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the May 1970 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the May 1970 rating decision denied the claim on the basis that the Veteran's disorder was a congenital defect and not a disability under the law, the Board finds that new and material evidence would consist of evidence that the Veteran's congenital defect was aggravated in service by virtue of showing that it was subject to a superimposed injury or disease in service that resulted in additional disability. 

Evidence received since the May 1970 decision consists of numerous medical records, lay statements, and testimony from the Veteran.  This evidence is either not relevant or cumulative and redundant of the evidence of record at the time of the last prior final.  As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim.  Therefore, the claim is not reopened. 

III.  Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts he was exposed to acoustic trauma during service and currently suffers from hearing loss and tinnitus as a result of that exposure.

The Board notes that the RO has conceded exposure to acoustic trauma during service as the Veteran served as a boilermaker in the Navy and was around the loud noise of ship engines on a continuous basis without hearing protection.  See May 2010 rating decision.

Applicable Laws 

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability based on a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service connection for hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts

Service records were reviewed.  The Veteran's September 1968 enlistment examination did not note any hearing loss disability or tinnitus.  There were no complaints, diagnoses or treatment of hearing loss or tinnitus during service.  His August 1969 discharge examination also did not note any hearing loss disability or tinnitus.

Post service, the Veteran submitted a claim for a kidney disorder in August 1969, but he did not indicate that he suffered from hearing loss or tinnitus at the time. A December 1969 VA examination, four months after discharge from service, noted that the Veteran had normal hearing with "no hearing loss noted."  No tinnitus was reported.

The Veteran underwent a private audiological examination in January 2010.  The Veteran was noted as having served in the Navy in the boiler room.  Occasional ringing of both ears was reported.  Audiological testing revealed moderate, sensorineural high frequency hearing loss in both ears.  The physician stated that the Veteran's hearing loss "could possibly have been initiated in military service but likely also caused by all [the] noise" the Veteran has worked in since military service.
 
The Veteran was afforded a VA examination in April 2010.  The Veteran reported military noise exposure working in the boiler room without use of ear protection. He denied occupational noise exposure prior to the service, but stated he had occupational noise exposure following service at a plant for 1-2 years with use of ear protection, in construction for 7-8 years without use of ear protection, at a trailer plant for 9 years with use of ear protection, at a chicken house for 2 years with use of ear protection, and at Tennessee Valley Authority (TVA) for 15 years with use of ear protection.  He denied recreational noise exposure.  The Veteran reported an onset of hearing loss in approximately 2006 or 2007 and an onset of tinnitus approximately 6 or 7 years prior to the current examination.  

On the authorized audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
45
45
LEFT
10
15
45
45
55

Speech recognition was 88 percent in the right ear and 88 percent in the left ear. The Veteran was diagnosed with normal sloping to moderate sensorineural hearing loss, bilaterally, and reported recurrent tinnitus.  The examiner stated that an opinion as to the etiology of the Veteran's hearing loss and tinnitus could not be given without resorting to mere speculation.  The examiner noted that the Veteran had normal hearing sensitivity for VA purposes, bilaterally, at entrance with mild hearing loss at 6000 Hz, and normal hearing sensitivity evidenced at separation, bilaterally, with a whispered voice test (WVT).  The examiner explained, however, that the WVT is not a reliable measurement for early onset hearing loss and therefore, it cannot be determined if the Veteran's hearing decreased in the service. The examiner explained that the Veteran's report of the onset of hearing loss and tinnitus was not relevant to his time in service, and he was exposed to significant noise in post-service occupations, which likely contributed to his hearing loss and tinnitus.

Analysis

The Board notes that the examination results from the April 2010 VA examination demonstrate a current hearing disability, as defined in 38 C.F.R. § 3.385.  The Veteran was also diagnosed with recurrent tinnitus, bilaterally. As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

The Veteran claims his hearing loss and tinnitus are due to in-service acoustic trauma.  As noted, the RO has conceded exposure to acoustic trauma during service as the Veteran served as a boilermaker in the Navy and was around the loud noise of ship engines on a continuous basis without hearing protection.  See May 2010 rating decision.  As such, element (2), has been satisfied.

The pertinent inquiry is whether the in-service acoustic trauma caused the Veteran's current bilateral hearing loss and tinnitus. Unfortunately, the Board concludes it did not.

There was no indication of post-service hearing loss or tinnitus until many years after service.  For example, shortly after discharge from service, a December 1969 VA examination indicated there was no hearing loss noted at that time and did not indicate that the Veteran was suffering from tinnitus.  The Board finds there is no credible persuasive evidence to support a presumption of service connection based on manifestation of hearing loss and tinnitus to a degree of 10 percent disabling within one year from discharge from service. 

Furthermore, the April 2010 VA examiner stated that an opinion as to the etiology of the Veteran's hearing loss and tinnitus could not be given without resorting to mere speculation.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner and is apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382 (2010). Moreover, in this case, although the examiner's word choice referenced "speculation," the basis of this statement was that it would be speculative to find a positive nexus between the Veteran's current hearing loss and tinnitus because there was no in-service documentation of hearing loss or tinnitus, the Veteran himself indicated that he did not experience the onset of symptoms until many years after service, and the Veteran had years of post-service exposure to acoustic trauma.  These statements were based on an accurate medical history, and the examiner's report included a thorough, detailed review of the Veteran's treatment records.

The Board notes that the January 2010 private audiologist stated that the Veteran's hearing loss "could possibly have been initiated in military service but likely also caused by all [the] noise" the Veteran has worked in since military service.  The Board finds the portion of the statement relating his hearing loss to service to be too general or speculative, couched in terms of possibility rather than probability, to support the Veteran's claim. See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  Importantly, the physician noted that the Veteran's hearing loss was also likely caused by his post-service occupational noise exposure.  

In short, while the Veteran was exposed to in-service acoustic trauma, and currently has a diagnosis of bilateral hearing loss and tinnitus, no persuasive medical evidence shows that the current hearing loss and tinnitus are a result of acoustic trauma during his military service.

The Board has considered the Veteran's statements concerning his hearing loss and tinnitus. The Board acknowledges that he is competent to give evidence about what he experiences; for example, the Veteran is competent to describe his hearing difficulties and ringing in the ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In the present case, however, the Board finds that the lay statements are outweighed by the service treatment records, post-service treatment records, and the medical opinions discussed above.  The Board acknowledges that the Veteran testified that his hearing loss and tinnitus began during or shortly after service and has continued to present day. However, the Board does not find the Veteran's current assertions to be credible when weighed against the objective medical evidence, and they are inconsistent with prior reports the Veteran made to the VA examiner in 2010 regarding onset of symptoms.  Importantly, the Veteran's separation examination indicated normal hearing, bilaterally, and a December 1969 VA examination indicated the Veteran did not have hearing loss or tinnitus, less than one year post service. As a result, the Board finds the Veteran's assertions that his hearing loss and tinnitus began during service or shortly thereafter cannot be deemed credible.  

Moreover, the Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss and tinnitus.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus. As such, that doctrine is not applicable in the instant appeal, and the Veteran's claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for stenosis of the middle infundibulum of the left kidney with enuresis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder, diagnosed as sleep apnea, as due to exposure to asbestos.

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has asserted that his exposure to asbestos during service caused his current respiratory disorder.  The Veteran testified during the December 2016 hearing that he has been diagnosed with sleep apnea.  

VA treatment records confirm the Veteran has a diagnosis of obstructive sleep apnea.  See August 2010 VA Sleep Study.  Exposure to asbestos has been conceded.  See May 2010 rating decision.  

To date, however, a medical opinion has not yet been obtained for his claimed respiratory disorder.  On remand, a medical opinion should be obtained regarding whether the Veteran's diagnosed sleep apnea is causally or etiologically due to the Veteran's conceded exposure to asbestos during service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain a medical opinion for the Veteran's diagnosed obstructive sleep apnea.  

If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  

The examiner is asked to review all pertinent records associated with the claims file, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed obstructive sleep apnea had an onset during service or is causally or etiologically due to service, to include his conceded exposure to asbestos during service.

The examiner must consider the lay statements regarding onset, in-service symptoms, and continuity of symptomatology since service. 

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

4. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5. Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


